PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida In*100dustrial Commission bearing date September 6, 1966.
After hearing argument of the parties and upon careful consideration of the petition, the briefs and record, we conclude there has been no deviation from the essential requirements of law.
The petition is therefore denied.
The petition for attorney’s fees filed by Respondent Smith is granted in the sum of three hundred fifty dollars ($350.00).
THORNAL, C. J., and THOMAS, ROBERTS and ERVIN, JJ., concur.
CALDWELL, J., dissents.